       Case 4:11-cv-01913-MWB Document 359-1 Filed 10/16/19 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RODNEY TYGER and SHAWN
WADSWORTH, on behalf of
                                        Case No. 4:11-cv-01913
themselves
and those similarly situated,           (Judge Matthew W. Brann)
              Plaintiffs,

v.

PRECISION DRILLING CORP.,
PRECISION DRILLING OILFIELD
SERVICES, INC., PRECISION
DRILLING COMPANY, L.P., and
JOHN DOES 1-10,

Defendants.



                              [PROPOSED] ORDER

       AND NOW, on this __________ day of October, 2019, upon consideration

of the Parties’ joint Motion for Approval of the Partial FLSA Settlement, IT IS

HEREBY ORDERED:

     1. The Partial Settlement Agreement is GRANTED approval;

     2. Defendant SHALL wire the Gross Settlement Amount of $410,000 (the

       “Gross Settlement Fund”) to the qualified settlement fund administrator

       (“Claims Administrator”) within fifteen (15) calendar days following the

       Court’s entry of this Order;
     Case 4:11-cv-01913-MWB Document 359-1 Filed 10/16/19 Page 2 of 3




  3. Plaintiffs’ request to award service payments $1,500 each for Named

     Plaintiffs Rodney Tyger and Shawn Wadsworth, as payment for services

     performed for the class, is GRANTED;

  4. Plaintiffs’ request to award service payments of $150 each of the non-

     Named Plaintiffs who were deposed by Defendants, as payment for services

     performed for the class, is GRANTED;

  5. Plaintiffs’ request for half of their attorneys’ reasonable litigation costs,

     $55,256, is GRANTED;

  6. Plaintiffs’ request for 1/3 of the Gross Settlement Fund as reasonable fees

     for the services performed in connection with the Settlement, to be paid from

     the Gross Settlement Fund, is GRANTED.

  7. Plaintiffs’ request for payment of the Claims Administrator reasonable fees

     and costs incurred in administering the Settlement, is GRANTED;

  8. The Claims Administrator SHALL distribute the Settlement to all class

     members consistent with the Settlement; and

  9. Plaintiffs’ claim alleging that Defendants failed to pay for time spent by

     collective action members in post-shift changeover meetings is dismissed

     with prejudice.

IT IS SO ORDERED.

     [signature on next page]
Case 4:11-cv-01913-MWB Document 359-1 Filed 10/16/19 Page 3 of 3




                             BY THE COURT:




                             The Honorable Matthew W. Brann, USDJ
